Citation Nr: 9935290	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-01 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for seizure disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1970 and from August 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for seizure disorder.  


FINDING OF FACT

There is no competent probative evidence of record of a nexus 
between the veteran's seizure disorder, first diagnosed in 
1989, and any incident of service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for seizure 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records note treatment for an 
upper respiratory infection in March 1966.  The veteran 
reported complaints of cough, dizziness, general malaise, and 
fever, with no complaints of headache, nausea, or vomiting, 
but was admitted for treatment for possible meningitis.  
Lumbar puncture at that time was normal.  In February 1969, 
the veteran reported headaches in the temporal region of two-
to-three weeks' duration.  At the veteran's separation 
physical examination in January 1970, the veteran reported a 
history of frequent or severe headaches and a history of head 
injury in a car accident, but denied a history of loss of 
memory, periods of unconsciousness, or dizziness.  The 
veteran's separation physical examination in March 1974 noted 
no neurological abnormalities.  On a report of medical 
history, completed at the same time, the veteran reported a 
history of frequent or severe headaches, but denied a history 
of dizziness, loss of memory, or periods of unconsciousness.  

The veteran's two DD forms 214 report that he received the 
Vietnam Service Medal with four Bronze Service Stars, the 
Republic of Vietnam Campaign Medal, and the Vietnamese Cross 
of Gallantry with Palm, among other decorations and 
commendations.  The forms note service in Vietnam from May 
1968 to May 1969.  

The veteran was hospitalized in December 1989 for new onset 
of seizure activity.  No history of seizures was noted on 
admission.  The record contains a report of consultation from 
R.L., M.D., dated in December 1989, which notes complaints 
of seizures and headaches.  The veteran reported no prior 
history of seizures or absence episodes.  The veteran noted 
that he had sustained a head injury as a child, but had no 
seizures at that time.  

The veteran was hospitalized in March 1996 for seizures.  The 
veteran was again hospitalized in August 1996 with complaints 
of dizziness, tinnitus, and nausea and a history of seizure 
disorder.  It was noted that the veteran had taken medication 
for seizures previously, but had been seizure free for five 
years prior to a seizure in March 1996.  At discharge a 
diagnosis of seizure disorder was reported.  Medical records 
from the Family Health Rural Health Clinic, dated from 
September to October 1996, showed a diagnosis of seizure 
disorder (grand mal).  

In a statement, received in September 1996, the veteran 
reported that he had two grand mal seizures in that year - 
one in April and one in August.  He attributed this condition 
to Agent Orange exposure.  

At a hearing before an RO hearing officer in September 1997, 
the veteran testified that he began experiencing dizziness 
and headaches in February 1969.  He stated that he reported 
these complaints several times during his military service, 
and was provided with pain medication.  Transcript, p. 2 
(Sept. 1997).  The veteran testified that he could feel the 
headaches coming on and stated that in the late 1970s, he 
would have to pull off the road when this occurred.  
Transcript, p. 3 (Sept. 1997).  He reported that his first 
diagnosis of seizures was in December 1989 and he had 
seizures again in February and August 1996.  He stated that 
he was taking medication for this condition.  Transcript, p. 
3 (Sept. 1997).  

By letter, dated in July 1999, C.S.C., D.O. stated that he 
saw the veteran in June 1999 for evaluation of recurrent 
seizures.  Dr. C.S.C. noted that the veteran was seizure-free 
prior to December 1989 and noted a history of spinal 
meningitis during active duty in 1966.  The veteran reported 
episodes of vertigo and lapses of memory following the 
meningitis.  He stated that he requested evaluation of these 
symptoms during active duty, but was refused.  Dr. C.S.C. 
stated that the veteran's seizures could be the result of 
meningitis and the veteran's history was suspicious for the 
presence of seizures during active duty.  

At a hearing before the undersigned in July 1999, the veteran 
testified that that he complained of dizziness and loss of 
memory several times during active service, but  nothing was 
done.  Transcript, p. 4 (July 1999).  The veteran's spouse 
testified that the veteran had suffered from headaches and a 
nervous stomach since active service.  Transcript, p. 6 (July 
1999).  The veteran stated that he had episodes of dizziness 
five or six times prior to the first seizure in 1989.  
Transcript, p. 7 (July 1999).  The veteran's spouse described 
his first seizure in 1989.  Transcript, pp. 7-8 (July 1999).  
The veteran reported that he was in a car accident in 1957 or 
1958, during which "the windshield cut my head" and he 
was hospitalized for approximately three days.  
Transcript, p. 11 (July 1999).  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1998).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1998).  

Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude an appellant 
from establishing service connection with proof of actual, 
direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 
(1995) (presumptive diseases due to radiation exposure). 

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability.  The veteran has been treated with 
medication for seizure disorder since December 1989.  There 
is no evidence of record showing that this condition was 
manifest to a compensable degree within the initial post-
service year presumptive period.  Seizure disorder is not one 
of the enumerated diseases, which may be presumptively 
service-connected in veterans exposed to herbicide agents, 
including Agent Orange.  

The veteran's service medical records contain no diagnosis of 
seizure disorder.  Although Dr. C.S.C. stated that the 
veteran was diagnosed with spinal meningitis during active 
duty in 1966, the service medical records contain no such 
diagnosis.  The veteran was hospitalized in 1966 with an 
upper respiratory infection, but lumbar puncture testing at 
that time was normal.  The veteran's service medical records 
contain two notations, both in February 1969, of complaints 
of headaches.  The veteran reported a history of frequent or 
severe headaches on separation examinations in January 1970 
and March 1974, but no neurological abnormalities were found 
on examination.  

Dr. C.S.C. stated that the veteran's seizures could be the 
result of meningitis diagnosed during service.  As noted 
above, the veteran's service medical records contain no 
diagnosis of spinal meningitis.  Dr. C.S.C. stated further 
that the veteran's history was suspicious for the presence of 
seizures during active duty.  The Board is not bound to 
accept the veteran's uncorroborated testimony as to medical 
incurrence or causation, nor to accept the opinions of 
physicians based on the veteran's recitation of medical 
history.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
veteran's service medical records contain only one notation 
of complaints of dizziness, during hospitalization for upper 
respiratory infection, and two notations for headaches in 
February 1969.  The service medical records do not contain 
evidence to support the veteran's reported history of 
repeated complaints of lapse of memory and vertigo.  The 
veteran specifically denied a history of dizziness and loss 
of memory on reports of medical history in January 1970 and 
March 1974.  As there is no medical evidence of record to 
support the reported history, the opinion based upon it has 
no probative value.  See. LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

The Board further notes that Dr. C.S.C. states only that the 
veteran's history was "suspicious for" the presence of 
seizures during active duty.  The degree of medical certainty 
that is necessary for a medical opinion, sufficient to 
establish a plausible medical nexus, has been repeatedly 
discussed by the Court, with no clear picture resulting.  See 
Hicks v. West, 12 Vet. App. 86, 90-91 (1998) (discussing 
previous court findings regarding syntax necessary to 
establish medical nexus).  The Court has recognized that the 
determination, of what is a speculative opinion, is fact 
specific.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
However, in Bloom the Court recognized that an opinion, with 
no clinical data or other rationale to support it or other 
evidence of record to give it substance, was "purely 
speculative" and, therefore, an insufficient basis upon 
which to well ground a claim.  Id.  Without competent 
probative evidence of a nexus between the veteran's seizure 
disorder, first diagnosed fifteen years after discharge from 
active service, and any incident of active duty, the 
veteran's claim cannot be well grounded.  


ORDER

Entitlement to service connection for seizure disorder is 
denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

